Divorce suit by Eva Ladarre against Robert E. Ladarre, who likewise sought a dissolution to the marriage. From a decree dismissing the suit, plaintiff appeals, and defendant cross-appeals.
AFFIRMED.
This is a suit for divorce wherein both parties seek a dissolution of their marital relations. From a decree dismissing the suit the plaintiff appeals and the defendant files a cross-appeal. The record discloses a sordid and revolting story of an ill-fated marriage. It would serve no good purpose to spread the same upon the pages of the Reports. If we were to do so, it certainly would not reflect credit upon the parties involved. To say that the parties are in equity with soiled hands is stating it mildly.
The decree dismissing the suit is affirmed with the exception of that part thereof pertaining to the parentage of a minor child, as such matter had no place in a decree of dismissal.
CAMPBELL, C.J., and KELLY and BAILEY, JJ., concur. *Page 546